Citation Nr: 1127915	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to an evaluation in excess of 20 percent for limitation of flexion of the left forearm.

3.  Entitlement to an evaluation in excess of 10 percent for limitation of supination of the left forearm.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran had active service from July 1973 to July 2003.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2008, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is of record.

The Board also notes that during the rating period on appeal, a February 2008 Decision Review Officer (DRO) decision "closed out" the 10 percent evaluation for the Veteran's service-connected left elbow epicondylitis, effective August 12, 2006, and "split out" the Veteran's evaluation for his left forearm to reflect separate impairments of flexion and supination.  The Board has since characterized the Veteran's appeal of the evaluation for his service-connected left forearm as listed on the title page.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports that he works full-time as an analyst.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

This case was remanded by the Board in December 2009 for further development.  The Board is satisfied as to substantial compliance with its December 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included attempting to obtain the names and addresses of all VA, Tri-Care, and non-VA private medical care providers who treated the Veteran for his service-connected disabilities since January 2009, and then readjudicating the case with consideration of the private medical records submitted by the Veteran.  As such, the case is now ready for disposition. 


FINDINGS OF FACT

1.  The Veteran's left knee disorder has been manifested by no worse than 90 degrees flexion and zero degrees extension, considering pain and additional limitation of motion following repetitive use.  

2.  The Veteran's left knee disorder has been manifested by slight lateral instability.

3.  The Veteran's left forearm disorder has been manifested by no worse than 90 degrees flexion, considering pain and additional limitation of motion following repetitive use.

4.  The Veteran's left forearm disorder has been manifested by no worse than 30 degrees supination and 30 degrees pronation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5260 (2010). 

2.  The criteria for a separate 10-percent rating for slight lateral instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2010). 


3.  The criteria for a rating in excess of 20 percent for limitation of flexion of the left forearm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, DCs 5205-5212 (2010).  

4.  The criteria for a 20-percent rating, but no more, for limitation of supination and pronation of the left forearm been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, DC 5213 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, although a January 2004 letter addressed all three notice elements and was sent prior to the initial RO decision in this matter, the RO did not provide the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date, until a letter dated in June 2006, after the initial RO decision.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  


Furthermore, the claims were readjudicated, and a supplemental statement of the case was issued in February 2011.  Consequently, the Board finds that the duty to notify has been satisfied.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records.  The Veteran submitted private treatment records and written statements in support of his claims.  Significantly, he has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

Further, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in July 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the July 2008 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Also, information was solicited regarding the current symptomatology associated with his left knee and left forearm disabilities. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497. Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's increased rating claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Next, specific VA medical opinions pertinent to the issues on appeal were obtained in May 2004, August 2006, and February 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's left knee and left forearm disorders since the February 2009 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Knee

The Veteran's left knee disability is currently rated as 10 percent disabling under Diagnostic Codes (DCs) 5010-5260 for degenerative joint disease of the left knee.  

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.   DC 5010, used to rate traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating, while x-ray evidence of arthritis involving two or more major joint groups without occasional incapacitating exacerbations will warrant a 10 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

DC 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, and a 20 percent rating is warranted when it is limited to 30 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5261.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Veteran was afforded a VA joints examination in May 2004.  Subjectively, he complained of pain, weakness, instability, and fatigability of the left knee, despite undergoing arthroscopies in 1997 and 2003.  He reported daily flare-ups which lasted several hours at a time and were precipitated by repetitive use, to include walking and weight-bearing activities.  He reported a 20-percent reduction of range of motion upon repetitive use, although he denied dislocation, subluxation, or any signs or symptoms of inflammatory arthritis.  

Upon objective examination, the left knee demonstrated minimal effusion.  Range of motion testing revealed flexion to 130 degrees and extension to zero degrees, with tenderness upon extremes of motion.  The knee was stable upon varus-valgus stress testing, and McMurray's testing was negative.  Anterior drawer testing and Lachman testing revealed 3 millimeters of motion, however.  The examiner diagnosed the Veteran with left knee pain, residuals of chondromalacia in the left knee, and a probable torn left anterior cruciate ligament.  The examiner confirmed that the Veteran experienced a 20-percent magnification of pain during flare-ups as well as a 20-percent reduction in range of motion after repetitive movements.  Such would equate to a limitation of flexion to 104 degrees.  The examiner opined that the Veteran experienced weakened movements and excess fatigability after repetitive motion; however, incoordination was not present.

The Veteran was afforded his next VA joints examination in August 2006, at which time he was diagnosed with osteoarthritis of the left knee.  Subjectively, he reported that he could not run, walk fast, or walk up or down stairs.  He complained of pain, stiffness, weakness, swelling, heat or redness, instability or giving way, locking, fatigability, and lack of endurance.  He reported flare-ups 2 to 4 times per week which lasted approximately one hour each.  The Veteran denied any episodes of dislocation or recurrent subluxation, as well as a history of inflammatory arthritis.  The Veteran indicated that the left knee disorder adversely effected his occupation because it forced him to take frequent breaks, but it did not result in increased tardiness, absenteeism, or termination.  

Upon objective examination, the Veteran demonstrated an abnormal gait in that he favored his left side.  Range of motion testing revealed active left knee flexion to 120 degrees, with pain starting at 90 degrees.  However, the Veteran's range of motion decreased to 100 degrees upon repetitive testing.  The examiner specified that the Veteran lost 50 degrees due to pain, with an additional 20 degrees due to fatigue and an additional 20 degrees due to lack or endurance.  Combined together, the Veteran would experience flexion limited to 50 degrees.  The left knee joint was not ankylosed.  Although there was no weakness, incoordination, or instability, there was pain upon motion, fatigue, lack of endurance, and additional limitation following repetitive use.  There was no indication of abnormal weight bearing, effusion, redness, heat, or guarding of movement.  X-rays revealed minimal degenerative changes without acute bony pathology.  

The Veteran was afforded his most recent VA joints examination in February 2009, at which time he was diagnosed with degenerative joint disease and patellofemoral syndrome of the left knee.  Subjectively, he complained of constant pain in the left knee which was aggravated upon stair climbing and any weight-bearing activity.  He reported pain, giving way, instability, stiffness, weakness, incoordination, and decreased speed of joint motion.  He denied knee deformity, flare-ups of joint disease, or any episodes of dislocation, subluxation, or locking.  He also reported the occasional use of a cane.  The Veteran reported only missing 5 days within the past year from his occupation as a fulltime analyst.  

Upon objective examination, his gait was normal, although he had increased shoe wear on the outside edge of his left heel.  There was diffuse tenderness over the left patella, although there was no crepitation or mass behind the knee.  Although his knee clicked or snapped upon examination, there was no grinding or instability.  Range of motion testing revealed flexion limited to 140 degrees and extension limited to zero degrees.  There was objective evidence of pain at 90 degrees flexion.  However, there was no objective evidence of additional pain or limitations after repetitive motion.  Furthermore, there was no joint ankylosis.  X-rays revealed mild degenerative changes with no acute findings.  The examiner found that the left knee disorder caused only mild impairment with shopping, recreation, and traveling; moderate impairment with chores and exercise; and severe impairment with sports.  

Private records show treatment for left patella femoral syndrome.  A January 2008 evaluation indicated tenderness over the left patellofemoral junction and left and medial meniscus area; however, his flexibility was within normal limits.  Magnetic resonance imaging (MRI) of the left knee conducted in January 2009 revealed a probable parameniscal cyst posterior to the posterior horn of the medial meniscus with no definite meniscal tear identified; patellofemoral compartment osteophytosis; degenerative spurring of the medial tibial spine; and small joint effusion.  

The record also contains a January 2004 correspondence from the Veteran's in-service orthopedic surgeon.  The correspondence explained that the Veteran suffered from chronic low back pain; radicular symptoms resulting from a previous L5, S1 herniated disc; cervical radicular symptoms with ulnar nerve entrapment and chronic refractory lateral epicondylitis of the left elbow; and significant left knee medial femoral condyle cartilage injury which causes significant left knee pain.  The surgeon opined that the combination of all of these injuries have made it very difficult for the Veteran to do his activities of daily living and to maintain the functional status that he was used to when he was in the Army.  

At the outset, the Board finds that a higher (20 percent) rating is not warranted under DC 5010.  Treatment records confirm that the Veteran has osteoarthritis of the left knee.  However, there is no evidence of incapacitating exacerbations.  The Veteran does not contend otherwise.  Rather, he has consistently denied any signs or symptoms of inflammatory arthritis.  

A higher rating is also not warranted for loss of flexion.  As noted, a higher (20 percent) rating is assignable where there is limitation to 30 degrees.  Such has not been shown.  Indeed, even when considering his complaints of pain, fatigue, and lack of endurance, the Veteran's worst recorded limitation of flexion was 50 degrees.  There is simply no basis for a higher rating under DC 5260.  Further, as the Veteran has consistently been shown to demonstrate full extension of left knee, the assignment of a separate compensable rating under DC 5261 would be inappropriate.

Further, as discussed, the Board has considered the criteria of DeLuca, supra.  However, even considering his complaints of pain on motion and additional loss of motion following repetitive use at his August 2006 and February 2009 VA examinations, there is no evidence that the Veteran would experience limitation of flexion to 45 degrees or limitation to extension to 10 degrees, which would be necessary to support the assignment of higher and/or separate ratings under Diagnostic Codes 5260 or 5261.  
  
In addition to the foregoing, VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under DC 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

Here, the Veteran has consistently complained of instability at his May 2004, August 2006, and February 2009 VA examinations, and of giving way of the knee in his August 2006 and February 2009 VA examinations.  He also testified as to his left knee instability at his July 2008 Travel Board hearing.  Although the examiners in August 2006 and February 2009 explicitly stated that there was no instability, the May 2004 examiner conducted an anterior drawer test and Lachman test which revealed 3 millimeters of motion, and diagnosed the Veteran with a "probable torn left anterior cruciate ligament."  As such, resolving all doubt in the Veteran's favor, the Board finds that "slight" instability has been demonstrated by the objective evidence of record, and that the Veteran is therefore entitled to a separate 10 percent evaluation under Diagnostic Code 5257.  

The Board must now address the alternative avenues through which the Veteran may obtain an increased disability rating.  DC 5258 (dislocated semilunar cartilage) and DC 5259 (removal of semilunar cartilage, symptomatic) both address issues of cartilage damage.  The Board notes that other applicable diagnostic codes relating to knee disorders include DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum). 

There is no evidence of record that shows the Veteran has cartilage damage or ankylosis.  The August 2006 VA examination report specifically noted that there was no evidence of ankylosis.  Moreover, genu recurvatum has not been demonstrated.  Further, nonunion or malunion of the tibia and fibula has not been demonstrated.  A separate rating under DC 5262 is not warranted.

Left Forearm

As discussed above, the Veteran's service-connected left forearm disorder was initially classified as "left elbow epicondylitis" and assigned a 10-percent evaluation pursuant to Diagnostic Code 5024, tenosynovitis.  However, in a February 2008 decision, the Decision Review Officer "closed out" the 10 percent evaluation for the Veteran's service-connected left elbow epicondylitis, effective August 12, 2006, and "split out" the Veteran's evaluation for his left forearm to reflect separate impairments of flexion (under Diagnostic Code 5206) and supination (under Diagnostic Code 5213).  The RO essentially assigned the Veteran a separate 10 percent rating for loss of supination while granting an increased (20 percent) rating for limitation of flexion.  The Veteran did not appeal the effective date of this action.

The Board has since characterized the Veteran's appeal of the evaluation for his service-connected left forearm as limitation of flexion of the left forearm (evaluated as 20 percent disabling under DC 5206) and limitation of supination of the left forearm (evaluated as 10 percent disabling under DC 5213).  In addition, the RO granted a temporary 100 percent evaluation for limitation of flexion of the left forearm based on surgical or other treatment necessitating convalescence from August 31, 2006, to November 1, 2006.  

The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his left forearm is considered his minor extremity.  See 38 C.F.R. § 4.69 (2010).

Normal ranges of motion of the elbow and forearm are zero degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, Plate I.

Under the provisions of DC 5205, a 30 percent rating for the minor elbow is warranted for favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees.  A 40 percent rating for the minor elbow is warranted for intermediate ankylosis of the elbow at an angle of more than 90 degrees or between 70 degrees and 50 degrees.  A 50 percent rating for the minor elbow is warranted for unfavorable ankylosis of the elbow at an angle of less than 50 degrees or with complete loss of supination or pronation.  38 C.F.R. § 4.71a.

Under the limitation of flexion of the forearm provisions of DC 5206, a noncompensable rating is warranted for flexion of the minor forearm limited to 110 degrees; a 10 percent rating is warranted for flexion of the minor forearm limited to 100 degrees; a 20 percent rating is warranted for flexion of the minor forearm limited to 90 degrees; a 20 percent rating is also warranted for flexion of the minor forearm limited to 70 degrees; a 30 percent rating is warranted for flexion of the minor forearm limited to 55 degrees; and a 40 percent rating is warranted for flexion of the minor forearm limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

Under the limitation of extension of the forearm provisions of DC 5207, a 10 percent rating is warranted for extension of the minor forearm limited to 45 degrees and for extension of the minor forearm limited to 60 degrees; a 20 percent rating is warranted for extension of the minor forearm limited to 75 degrees and for extension of the minor forearm limited to 90 degrees; a 30 percent rating is warranted for extension of the minor forearm limited to 100 degrees; and a 40 percent rating is warranted for extension of the minor forearm limited to 110 degrees.  38 C.F.R. § 4.71a, DC 5207.

In addition to the foregoing, a 20 percent rating is warranted where flexion of the forearm is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.

The schedule also includes criteria for evaluation of limitation of pronation and supination.  38 C.F.R. § 4.71a, DC 5213.  Limitation of supination of 30 degrees or less warrants a 10 percent rating.  A 20 percent rating is warranted for loss of pronation motion beyond the last quarter of the arc or for loss of pronation motion beyond the middle of the arc.  DC 5213 also provides for a 20 percent rating if the hand is fixed near the middle of the arc or moderate pronation or if the minor hand is fixed in full pronation; and a 30 percent rating if the minor hand is fixed in supination or hyperpronation.  Id.

The Veteran was afforded a VA joints examination in May 2004, at which time he was diagnosed with chronic left lateral epicondylitis.  Upon objective examination, the left elbow demonstrated tenderness on palpation over the lateral epicondyle region.  Range of motion testing was from zero to 140 degrees.  Supination was to 80 degrees.  Pronation was to 80 degrees.  X-rays revealed no gross abnormalities.  

The Veteran was afforded his next VA joints examination in August 2006.  Subjectively, the Veteran reported that he could not use his left arm and not engage in recreational activities.  He complained of pain, weakness, swelling, redness, instability or giving way, fatigability, and lack of endurance.  However, he denied any stiffness, locking, dislocation, or recurrent subluxation.  He reported suffering from approximately 4 flare-ups per day that lasted a number of minutes each.  The Veteran indicated that the left forearm disorder adversely effected his occupation because it forced him to take frequent breaks, but it did not result in increased tardiness, absenteeism, or termination.  

Upon objective examination, the left elbow joint was not ankylosed.  Range of motion testing revealed forearm flexion from zero to 110 degrees, with pain at 90 degrees; pronation limited to 50 degrees, with pain at 10 degrees; and supination limited to 50 degrees, with pain at 10 degrees.  In addition the examiner indicated that range of motion decreased upon repetitive testing, with forearm flexion limited to 90 degrees, pronation limited to 30 degrees, and supination limited to 30 degrees.  The examiner affirmed the presence of fatigue, weakness, and lack of endurance, but indicated that there was no effusion, redness, heat, or guarding of movement.  X-rays revealed no bony pathology and no joint effusion, with minimal bony spurring arising from the lateral epicondyle.  Left elbow arthritis was diagnosed.

The Veteran was also afforded a VA peripheral nerves examination in August 2006, at which time he complained of a chronic, aching pain in the volar aspect of the lateral arm, localized to the elbow region, with pain radiating down into the left hand and fingertips.  He reported flare-ups approximately 4 to 6 times per day and episodic paresthesias in the fingertips.  Sensory examination revealed no tinels at the wrist or elbow, and the examiner concluded that there was no evidence of left ulnar nerve neuropathy or entrapment and no evidence of left cervical radiculopathy or brachial plexopathy.  However, the evidence did suggest left median nerve neuropathy at the wrist consistent with moderate left carpal tunnel syndrome.  There was no discussion as to etiology of the carpal tunnel syndrome.

The Veteran was afforded his most recent VA joints examination in February 2009, at which time he was diagnosed with severe left elbow lateral epicondylitis, mild left elbow medial epicondylitis, and left elbow strain.  Range of motion testing revealed flexion limited to 135 degrees, with pain at 90 degrees; extension limited to zero degrees; pronation limited from 45 to 80 degrees, with pain throughout the range of motion; and supination limited to 45 degrees, with pain throughout the range of motion.  However, there was no objective evidence of additional pain or limitations following repetitive use.  X-rays revealed no acute findings.  

The examiner indicated that the Veteran's left elbow disorders had significant effects on his work performance in that they led to difficulty reaching, increased pain with computer work, and increased absenteeism.  They were found to cause no impairment with feeding; merely mild impairment with shopping, recreation, traveling, bathing, dressing, grooming, and driving; and moderate impairment with chores, exercise, and sports.  The Veteran was also afforded a peripheral nerves examination, and the examiner concluded that his left-sided carpal tunnel syndrome had no relationship to his service-connected left forearm disorder.  

The record also contains a January 2004 correspondence from the Veteran's in-service orthopedic surgeon.  The correspondence explained that the Veteran suffered from chronic low back pain; radicular symptoms resulting from a previous L5, S1 herniated disc; cervical radicular symptoms with ulnar nerve entrapment and chronic refractory lateral epicondylitis of the left elbow; and significant left knee medial femoral condyle cartilage injury which causes significant left knee pain.  The examiner opined that the combination of all of these injuries have made it very difficult for the Veteran to do his activities of daily living and to maintain the functional status that he was used to when he was in the Army.  

Private treatment records show ongoing treatment for recurrent left elbow lateral epicondylitis and left elbow lateral epicondyle exostosis.  Notably, a June 2004 report indicated that the Veteran did not have an ulnar nerve disability.  However, in July 2006, he was diagnosed as having left hand carpal tunnel syndrome and left elbow cubital syndrome.  The Veteran underwent a left elbow lateral epicondyle extensor tendon debridement in August 2006.  

Thus, the evidence of record does not indicate that the Veteran is entitled to a disability evaluation in excess of the currently-assigned 20 percent for his limitation of flexion of the left forearm.  As noted above, even when considering pain upon movement in accordance with DeLuca, the Veteran has not been shown to have limited flexion of the forearm to less than 90 degrees during any portion of the appeal period.  To the contrary, at the May 2004 examination, the Veteran's flexion was limited to 140 degrees, while he was limited to 90 degrees by pain at the August 2006 and February 2009 examinations.  Likewise, a higher rating under Diagnostic Code 5207 is not warranted since extension of the minor forearm is not limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

However, the Board finds that the Veteran is warranted to a rating in excess of 10 percent under Diagnostic Code 5213, impairment of supination and pronation.  As discussed above, the Veteran was granted a 10 percent evaluation under this diagnostic code due to limitation of supination to 30 degrees or less.  However, the results of the August 2006 VA joints examination revealed pronation limited to 30 degrees.  This would entitle the Veteran to a 20 percent evaluation due to limitation of pronation, since normal pronation is to 80 degrees.  As discussed above, a 20 percent rating is warranted when the motion of the minor forearm is lost beyond the last quarter of the arc, and the hand does not approach full pronation.  However, as there is no evidence showing that the left hand is fixed in supination or hyperpronation, a higher (30 percent) evaluation is not warranted under Diagnostic Code 5213.  

The Board further finds that a rating in excess of 20 percent is not warranted under any alternative Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5208-5212.  The record contains no evidence of any ankylosis, fracture, or flail joint of the right elbow, so evaluation under the provisions of Diagnostic Codes 5205 and 5209 is not warranted.  There is also no competent medical evidence of any malunion or nonunion of the radius or ulna, so evaluation under the provisions of Diagnostic Codes 5210 to 5212 is likewise not warranted.  As a rating in excess of 20 percent is not available under any alternative schedular provision, the Board finds that the Veteran's service-connected left forearm disorder is adequately rated under the provisions of Diagnostic Codes 5206 and 5213.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  In this regard, the Board has considered the Veteran's subjective complaints of pain and functional loss during flare-ups, as reported at his VA examinations and his July 2008 Board hearing.  Specifically, the Board notes that at August 2006 examination, repetition of motion testing resulted in an additional loss of range of motion due to fatigue, weakness, and lack of endurance.  The Veteran is currently in receipt of a 20 percent disability evaluation for his left elbow disability pursuant to DC 5206 and, by virtue of this decision, DC 5213.  However, as discussed, the DeLuca factors were already taken into consideration in the currently-assigned 20 percent evaluations.  Therefore, based on the evidence of record, the criteria for a ratings in excess of 20 percent for the Veteran's left elbow disability have not been met at any time during the appeal period.

Additionally, the record contains no evidence showing the Veteran was entitled to a disability evaluation in excess of 20 percent for limitation of left forearm flexion and 20 percent for limitation of left forearm supination/pronation at any point during the instant appeal.  Therefore, no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given to whether a separate compensable rating could be assigned for neurological complications stemming from the Veteran's left elbow disability.  The record shows that he does experience some neurological symptoms in his left forearm that extend into his hand.  There was some question as to whether there was involvement of the ulnar or cubital nerve.  However, the August 2006 VA nerve examination, which involved comprehensive testing, ruled out such a diagnosis.  Carpal tunnel syndrome was ultimately diagnosed.  The February 2009 VA examination confirmed the diagnosis carpal tunnel syndrome. The February 2009 also clearly opined that the Veteran's left hand carpal tunnel syndrome was not related to his left elbow disability.  There is no evidence to refute his finding.  As such, the Board finds the assignment of a separate compensable rating would be inappropriate.

With respect to all of the claims, the Board has also considered the Veteran's statements that his disorders are worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to identify a specific level of disability of his left knee and left forearm disorders according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's left knee and left forearm disorders has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which the disability is evaluated.  

As such, the Board finds the reports of the VA examinations to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Next, the Board will consider whether referral for an extraschedular evaluation was warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board concludes that rating criteria reasonably described the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Although the Veteran's in-service orthopedic surgeon opined that the combination of all of the Veteran's injuries have made it very difficult for the him to do his activities of daily living, the Board notes that there is no opinion of record indicating that the Veteran is unable to perform the activities of daily living.  To the contrary, the February 2009 VA examiner found that the left knee disorder caused only mild impairment with shopping, recreation, and traveling; moderate impairment with chores and exercise; and severe impairment with sports; while the left forearm disorder caused no impairment with feeding; merely mild impairment with shopping, recreation, traveling, bathing, dressing, grooming, and driving; and moderate impairment with chores, exercise, and sports.  In addition, the Veteran reported only missing 5 days within the past year from his occupation as a fulltime civilian analyst due to his left knee and left forearm disorders, although he testified that his disorders limited his ability to deploy.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 was not warranted. 


ORDER

An evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

A separate 10-percent evaluation, but no more, for slight lateral instability of the left knee is granted.

An evaluation in excess of 20 percent for limitation of flexion of the left forearm is denied.

An evaluation of 20 percent, but no more, for limitation of supination and pronation of the left forearm is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


